Citation Nr: 0211640	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  01-03 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability, to include 
degenerative disc disease of the lumbar segment of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1968.  

This appeal comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2002, the veteran presented testimony in Boston, 
Massachusetts, before the undersigned Board member.  A 
transcript of that testimony has been made and included in 
the claims folder for review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim of 
entitlement to service connection for a cervical spine 
disability has been obtained and developed.

2.  Service connection for a low back disability was denied 
by the agency of original jurisdiction in an April 1998 
decision. 

3.  The evidence received subsequent to the April 1998 RO's 
decision includes medical evidence suggesting a relationship 
between current low back disability and the veteran's 
military service.  It is not duplicative or cumulative, and 
it is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The April 1998 RO's decision denying entitlement to 
service connection for a low back disability, to include 
degenerative disc disease of the lumbar segment of the spine, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar segment of the spine, has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new law's 
implications would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Since the veteran's request to 
reopen his claim of entitlement to service connection was 
filed prior to that date, the amended regulation does not 
apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a low back disability.  He avers that while he 
was in service, he injured his back.  He claims that this 
disability was so severe that it caused his medical profile 
to be changed and was one of the reasons that subsequently 
lead to his discharge from the service.  He maintains 
although he has suffered injuries from two motor vehicle 
accidents, said accidents were not the underlying cause of 
his present disability.  He thus has asked for service 
connection for a low back disability.  

The veteran was denied service connection for a low back 
disability in an RO decision, dated April 1998.  The RO, in 
its decision, noted that the evidence did not show that the 
veteran's disability began in or was aggravated by his 
military service.  It thus denied the veteran's claim.  The 
date of that decision was April 1998.  The veteran was 
notified of that decision but did not perfect his appeal; 
hence, that decision became final.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); 
currently 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).  

When the RO denied service connection in April 1998, the RO 
based its decision on the veteran's service medical records, 
the veteran's application for benefits, statements made by 
him, private medical records, and VA medical examinations of 
January 1998.  Since then, the veteran has submitted written 
statements and private medical records.  In particular, the 
Board notes that one of the veteran's treating physicians has 
suggested, in a statement dated March 2002, that the 
veteran's current back disability is likely related to his 
military service. 

This medical evidence of a possible link is new.  This 
opinion was not of record in 1998.  It is so significant 
that, while not dispositive, it must be considered in order 
to decide his claim fairly.  Accordingly, the Board concludes 
that the veteran has submitted evidence that is new and 
material, and the claim for service connection for a low back 
disability, to include degenerative disc disease of the 
lumbar segment of the spine, is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  Accordingly, the 
Board will undertake additional development on this issue 
pursuant to the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
veteran's response thereto, the Board will prepare a separate 
decision addressing the merits of the veteran's claim.


ORDER

The claim for entitlement to service connection for a low 
back disability, to include degenerative disc disease of the 
lumbar segment of the spine, is reopened; to this extent, the 
appeal is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

